 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 60Sasco Electric, d/b/a Sasco Valley Electric and Joseph A. Sweeting.  Case 32ŒCAŒ16668 September 3, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On May 18, 1999, Administrative Law Judge Joan Wieder issued the attached decision.  The General Coun-sel filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed.  Virginia L. Jordan, Esq., for the General Counsel. Katherine M. Quadros, Esq. (Quadros & Johnson), of San Mateo, California, for the Respondent. Joseph Sweeting, of Redwood City, California, for the Charg-ing Party. DECISION STATEMENT OF THE CASE JOAN WIEDER, Administrative Law Judge. This case was tried on March 9, 1999,1 at Oakland, California. The charge was filed by Joseph Sweeting, an individual (the Charging Party or Sweeting), on March 3, against Sasco Electric, d/b/a Sasco Valley Electric (Respondent or Sasco). The complaint, as amended, alleges Respondent violated Section 8(a)(4) and (1) of the National Labor Relations Act (the Act).  Principally, the complaint alleges Respondent violated Sec-tion 8(a)(4) and (1) of the Act by refusing to hire employee-applicant Sweeting at a jobsite in Menlo Park, California, be-cause Sweeting previously filed an unfair labor practice charge in Case 32ŒCAŒ15673. At hearing, evidence was also adduced, without objection, that Sweeting previously filed a grievance against Respondent.  Respondent™s timely filed answer to the complaint admits certain allegations, denies others, and denies any wrongdoing. Respondent asserts Sweeting was placed on its ﬁnot eligible for rehireﬂ list prior to his filing the grievance and charge, both of which were dismissed as unmeritorious.  Respondent also ar-gues Sweeting could not be hired as long as he remained on the list and the decision to retain him on the list was for good cause, not discrimination because of his filing the grievance and/or charge.  The collective-bargaining agreement gives the Employer the right to refuse to hire Sweeting because he is validly on their ﬁnot eligible for rehire list.ﬂ                                                                                                                      1 The General Counsel has excepted to some of the judge™s credibil-ity findings.  The Board™s established policy is not to overrule an ad-ministrative law judge™s credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 1 All dates are in 1998 unless otherwise indicated. All parties were given full opportunity to appear and intro-duce evidence, to examine and cross-examine witnesses, to argue orally, and to file briefs. Based on the entire record, from my observation of the de-meanor of the witnesses, and having considered the post-hearing briefs, I make the following2 FINDINGS OF FACT I. JURISDICTION Based on the Respondent™s answer to the complaint, as amended, I find Respondent meets one of the Board™s jurisdic-tional standards.  I find Local Union 617, International Broth-erhood of Electrical Workers, AFLŒCIO (the Union) is a statu-tory labor organization. II. THE ALLEGED UNFAIR LABOR PRACTICES A. Background Respondent is a California corporation with an office and place business in Santa Clara, California.  It is an electrical contractor in the building and construction industry.  Its general superintendent is Ronald Baker, who has held that position for approximately 5 years. He is responsible for running the field operations, which includes responsibility for all employees. Respondent has various collective-bargaining agreements with various locals of the International Brotherhood of Electrical Workers, AFLŒCIO (the Union). Each local has its jurisdiction circumscribed geographically, by county.  As here pertinent, each collective-bargaining agreement contains the same provi-sions concerning the employer™s right to refuse to hire employ-ees. Hiring is done at Respondent™s jobsites.  The person doing the hiring depends on the size of the job.  On smaller jobs, there is only a foreman.  On larger jobs, there is a general foreman who oversees the other foremen.  On the largest jobs, Respon-dent assigns a superintendent who supervises the foremen, in-cluding requests for additional electricians.  Respondent also employs superintendents who are responsible for specific geo-graphical areas. Respondent employs, on average, 750 electri-cians year round, and last year employed 2300 electricians during the year on various jobs.  The supervisor in charge of the job is responsible for hiring. All of its employees are referred by the various locals™ hiring halls.  The applicant is interviewed concerning his work back-ground and qualifications.  The applicant is observed to deter-mine he is coherent, understands the skills required by the job and is otherwise a desirable employee.  If the applicant passes the interview process, the supervisor in charge of the job calls Baker™s office and determines if the individual is listed on Re-spondent™s ﬁnot eligible for rehire list.ﬂ  If the applicant™s name appears on the list, the supervisor is forbidden to hire the indi-vidual.  There were no claimed or demonstrated exceptions to this rule. If an individual is terminated or laid off with the designation ﬁnot eligible for rehire,ﬂ that individual™s name is immediately placed on the list, which is updated monthly.  Yearly, Baker and Respondent™s superintendents review the list to determine  2 I specifically discredit any testimony inconsistent with my find-ings. 329 NLRB No. 8  SASCO VALLEY ELECTRIC  61if any of the listed individuals sh
ould be removed or retained on 
the list.  If these supervisors do not have personal knowledge 
concerning the events leading to the individuals placement on 
the ﬁnot eligible for rehire list,
ﬂ their name is removed.  If one 
of the reviewing supervisors be
lieves an individual™s name 
should be removed from the list, and the others agree at the 
yearly review, their name would be removed.  
Respondent maintains the ﬁnot e
ligible for rehire listﬂ pursu-
ant to section 2.4 of its collective-bargaining agreements, which 
provides:  The Union understands the employer is responsible to 
perform the work required by the owner.  The employer 
shall, therefore, have no restrictions except those specifi-
cally provided for in the collective bargaining agreement, 
in planning, directing and controlling the operation of all 
his work, in deciding the number and kind of employees 
who properly perform the work, in hiring and laying off 
employees, in transferring employees form job to job 
within the local union™s geographical jurisdiction, and de-
termining the need and num
ber as well as employers 
and/or owners rules and regulations not inconsistent with this agreement, in requiring all employees to observe all 
safety regulations, and in discharging employees for 
proper cause.  Section 2.4 (a) of the collective-bargaining agreements pro-
vides:  The employer shall have the right to determine the 
competency and qualifications of its employees and the 
right to discharge such employees for any just and suffi-
cient cause. The Union may institute a grievance proce-
dure under the terms of this ag
reement if it 
feels any em-
ployee is unjustly charged. 
 Section 4.3 of the collective-ba
rgaining agreements provides: 
ﬁThe Employer shall have the right to reject any applicant for 
employment.ﬂ 
There is no claim Respondent improperly maintained the 
ﬁnot eligible for rehire listﬂ 
or improperly placed and/or re-
tained Sweeting™s name on the lis
t. Respondent does not claim 
these provisions of the collective-bargaining agreements 
waived any employee™s statutory rights under the Act. 
B. Sweeting™s Placement on the List 
Sweeting worked for Respondent three times prior to 1996, 
once for as long as 6 months.  The actual dates of these em-
ployments were not placed in ev
idence and their proximity to 
1996 cannot be determined.  Acco
rding to Baker, Sweeting met 
the requirements of all of its employees during these three em-
ployments. In 1996, Sweeting wa
s dispatched to one of Re-
spondent™s jobsites, referred to as the Bloomingdale™s store at 
the Stanford Shopping Center, by IBEW Local 332 in San Jose, 
California. Sweeting™s immediate supervisor was Michael Ruiz. 
Ruiz has worked for Respondent for 5 years, and has been a 
foreman the last 3 years.  
According to Ruiz, Sweeting was a difficult employee for 
the 8 days he remained on the Bloomingdale™s job, testifying: 
 [Sweeting] was pretty disruptf
ul, just was causing a lot of 
problems, looking for ways to cause problems for the com-
pany, just taking up a lot of my time and I only had a certain 
amount of time for everyone, and he seemed to want to take 
up all my time, all the time, ju
st either causing problems or 
bringing issues up that weren™t real issues.  He just kind of 
wanted to push me around a little bit on this other job.  And 
since there was no production being done, we were more 
dealing with each other and deal
ing with issues, than getting 
anything done on the job. 
 . . . . 
 [Sweeting] tended toŠwhen he 
would be working in one area 
doing something, and if he saw me talking to someone else, 
he™d tend to walk up and kind of want to know what was go-
ing on, or he™d tell the other 
employees, you know, hey, Mike 
can™t tell you that, he™s not legal to tell you this, or he has to 
tell this to a journeyman, he was pretty much coming behind 
me and telling the other employ
ees things, oh, he can™t do 
this, he can™t do that, don™t listen to him on that, stuff like that. 
I sent him off to do one job, I came back, it wasn™t 
done correctly, and he kind of knew it wasn™t done cor-
rectly, and he took the stance that well, you know, you 
told the apprentice, not me, that™s not my job, you™re sup-
posed to tell me if anything happens.  Well, at the time I 
had an apprentice doing a job at a yard across the street, I 
sent Mr. Sweeting there, I said hey, the apprentice knows 
what™s going on, you talk to him and he™ll tell you what 
we™re doing out there, which is moving some fixtures 
around, he said, okay, no problem
, and he went out there.  
And then when I went and checked on him later, that™s when I found out all this stuff that I asked to be done 
hadn™t been done, and what was done was done incor-
rectly.  And I just got the feeling that he knew that that 
was the problem, that he ha
d done that incorrectly. 
 . . . .  We had a couple of situations where he was asked to 
install something, he instal
led it wrong or installed it twice, and I said, hey, you know, why did you put two of 
these in instead of oneŠoh, 
I guess I made a mistake, 
sorry. 
 . . . .  There was one issue where Mr. Sweeting, we have a 
disciplinary form at our shop, where if we have any prob-
lems with our employees we™re supposed to write up a 
disciplinary form to let them 
know that we have a problem 
with it.  It™s not a firing, but we™re looking at this issue and 
we™d like them to kind of solve that.  And we had rules on 
this job, we were building the Bloomingdale™s in the Stan-
ford Shopping Center at the time, and Stanford Shopping 
Center had set some rules down 
that they only wanted us 
outside at lunchtime, that wa
s it, they didn™t want any of 
the employees out at break because it disrupted the mall.  
So, there was a situation, every guy that came on that job, 
they read the job rules to and they let them know they 
could not be outside. 
 . . . .  It was set up through the general contractor, which was 
given to Sasco, and then Sasc
o, we had to follow those 
rules that they gave us.  And so we had a situation where 
one day one of the employees 
said, hey, you know, a cou-
ple, one of the apprentices and one of the journeymen are 
outside right now, and I knew 
that was a problem.  So, I 
went out and there was a restaurant right around the corner 
fromŠyou could walk out the front door of Blooming-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 62dale™s and see the restaurant down about 50 yards, and Mr. 
Sweeting and an apprentice, another apprentice, were both 
sitting at the table at break time, which is 10:00 o™clock in 
the morning, and they knew they weren™t supposed to be 
out there.   
So, I walked over to them and I said, hey Joe, you 
know, you know you™re not supposed to be out here, Tim, 
the other apprentice, same thing, you know, you know 
you™re not supposed to be out here.  Oh, I just wanted 
some fresh air, but we knew the rules, we couldn™t have 
that.  So, I wrote up a disciplinary form for both employ-
ees at the time. 
 Baker investigated the situation, discussing the problems 
Ruiz was having with Sweeting first with the Job Superinten-
dent Kurt Chacon, who informed Baker there was a possibility 
Sweeting may be ﬁterminated not for rehire because there was a 
chain of events that would lead up to that logic of why he 
would not be rehired.ﬂ  Specifica
lly, according to Baker, Cha-
con said: 
 The first day that he [Sweeting] was on the job he was 
requested to go do and perform a task, and he had a prob-

lem with direction, and making an issue of union proce-
dures.  And I said, well, were they out of line, he says, it 

was a simple task of just rem
oving fixtures from a trailer.  
I says, okay, and he said, well, that™s what started the thing 

in motion. 
Then the next incident, he said that Mike had himŠ
gave him other tasks to be done
 and that Joe was very spe-
cific to challenging every request where he would detail it 

out to the point of where do you want this work, where do 
you want this fixture going, and as far as exact locations to 
where he was making an overkill
 of direction that was not standard procedure in our industry. 
And then he says, even after he™d give direction, Mike 
Ruiz gave him direction, Jo
e Sweeting, that he would, 
when he would return, that either Joe was out of his work-
ing area or he would come up with another explanation of 
why it didn™t get done like he was directed for the task to 
be done.  And this was an ongoing thing through those 
eight days. 
He would also get involved,
 Joe Sweeting would also get involved with other individu
al™s tasks, when they were 
given direction.  And this is noted on one of the reports 

that was through the grievance procedure that the general 
foreman, Don Durbin, in Joe Sweeting™s presence, was 
talking to another crew and watching a prefab incident on 
putting materials together for fixtures, and stopped and no-
ticed they weren™t doing it properly and give them some 
direction as to how to do it in a different manner to make it 
an easier installation, and then left.  
Upon Don Durbin™s leaving, Joe Sweeting walked 
over to the two individuals that were working, which he had nothing to do with, and told these other two individu-

als that that is not procedure, you shouldn™t be listening to 
him.  And which in turn, the other individuals responded 
that it had nothing to do with Joe, Joe what™s the big deal, I mean he™s tried to show me
 what to do easier.  And so 
once again he was being instrumental in interfering with 
other people on the job site on tasks that didn™t even apply to him.   
 On the day Sweeting was laid off, Baker then met with 
Durbin and Chacon and went to the jobsite, and after discus-
sions with Durbin and Chacon, reviewed Sweeting™s employ-
ment with Respondent and with Ruiz.  Ruiz informed Baker he 
did not have any difficulty with
 Sweeting as an individual but he could not get Sweeting to follow directions and Sweeting 

challenged ﬁeverythingﬂ Ruiz di
d. Ruiz also informed Baker 
that Sweeting was ﬁeven getting 
involved with other people™s 
tasks, and he says, it™s just very
 disruptive and he said, I can™t 
deal with where he™s going with these things.ﬂ  Baker con-

cluded Sweeting ﬁhad other agendas other than working, trying 
to do tasks that he was hired to do, and we don™t need that on 
other jobs.ﬂ  Thus, on April 30, 1996, Sweeting was given a 
notice of termination marked, ﬁr
eduction of work force and not 
acceptable for rehire.ﬂ  Sweeting was then placed and retained 

on the ﬁnot eligible for rehire list.ﬂ 
While Sweeting testified he di
d not have any problems with 
Ruiz, he wrote a grievance to IBEW Local 332 on May 1, 1996, 
where he stated: 
 No matter how much was done it never seemed to be enough. 
Things progressed the next few days, although I noticed job 
conditions were lacking adequate bathroom facilities, there 
were dark and dangerous conditions inside the building, a lack 
of drinking water, dirt and dust inside the building (respirators 
were available upon request). 
 Sweeting asserted in the grievance that the first day at work 
he complained about the method 
Respondent calculated the pay of five electricians, including him. Sweeting then commented 
Ruiz assigned him to work wi
th an apprentice unloading fix-
tures, which he felt was in retaliation for his complaint the pre-
ceding day.  According to Sweeting, ﬁ[Ruiz] told me the ap-
prentice knows what to do, just go over and help him out. Not 
only was this humiliating, but very degrading. I was under the 
impression that the foreman lays out the journeyman and con-
sequently the journeyman supervises the apprentice.ﬂ The 
grievance contained other asse
rted wrongs that Sweeting de-nominated ﬁan hostile environment.ﬂ  He requested, among 

other relief, the ineligible for rehire be rescinded. 
On September 13, 1996, Sweeting filed a charge against Re-
spondent in Case 32ŒCAŒ15673 claiming he was terminated 
ﬁin retaliation for his exercise 
of union and/or other protected 
concerted activities.ﬂ  By le
tter dated October 23, 1996, the 
Regional Director for Region 32 di
smissed this charge because: 
 The investigation disclosed that the issue of your termination, 

as well as allegations that before your termination you had 
been singled out for unfair or discriminatory treatment for 
raising work issues with the Employer, were the subject of 
grievance proceedings which were brought before a joint la-
bor-management grievance committee, established under the 
Employer™s collective bargaining agreement with the Union.  
The investigation further disclosed that the joint committee 
heard evidence concerning your
 discrimination allegations, 
found that they had no merit, and denied you grievance. . . . I 
am therefore, dismissing the charge in this case. 
C. The Events of 
January and February 1998 
In January 1998, Sweeting acce
pted a referral from Local 
617 to a job Respondent was running in Menlo Park, Califor-
nia.  Sweeting informed the dispatcher, Paul Regnier, that more 
than a year before he had been terminated by Respondent and 
designated ineligible for rehire
.  Regnier informed Sweeting 
 SASCO VALLEY ELECTRIC  63that since the Bloomingdale™s j
ob was in another local™s juris-diction and occurred more than 1 year ago, there should not be 
any problems. If there was a problem, Sweeting was to call 
Regnier. The dispatch instructed Sweeting to report to a fore-
man named Bob Burns.  When Sweeting found Burns, the gen-
eral foreman, Ruiz, was also present. 
When Ruiz saw Sweeting, he 
asked him to come outside 
with him. Ruiz informed Sweet
ing he remembered him and ﬁhe 
was going to turn me around, he did not want me on his job.ﬂ
3 Sweeting admitted Ruiz told him ﬁI remember you were in my 
face.ﬂ  He did not dispute Ruiz told him he did not want him in 
his face. Sweeting denied being in Ruiz™ face.  Sweeting then 
asked for use of a telephone. Ruiz took Sweeting to the job 
trailer, which is divided into 
three sections, and gave Sweeting 
access to a telephone.  Sweeting telephoned Regnier informing 
him he had been turned around. Regnier asked to talk with 
Ruiz. Both Sweeting and Regnier 
testified Ruiz gave Regnier, 
as one of the reasons for turn
ing Sweeting around, a lawsuit. 
Sweeting admitted Ruiz did not tell him one of the reasons he was not hired was a lawsuit, he overheard the conversation with 
Regnier. Regnier and Ruiz ha
d two telephone conversations 
and Regnier was not sure in wh
ich conversation contained the 
reference to a lawsuit.  
Regnier initially testified, wh
en he asked Ruiz why he was 
turning Sweeting around, Ruiz sa
id, ﬁhe had a personal problem 
with this particular individual at a prior time and a different 

area.ﬂ  Regnier then inquire
d how long ago the problem oc-curred and if Respondent had a 1-year policy. Regnier could 
not recall Ruiz™ answer. Regnier 
then said he would check with 
Respondent™s personnel office.  Wh
en asked again to relate the 
conversation he had with Ruiz, Regnier testified, ﬁRuiz said that it was personal, that Mr. Sweeting had caused Mr. Ruiz a 
great deal of aggravation at some prior point, and brought him 
up on charges or something like that, and it was personal.ﬂ 
 After a leading question of whet
her a lawsuit was mentioned, 
Regnier testified: 
 Either a lawsuit or a legal action, because I knew it was legal.  

And in fact, I™m not sure he said lawsuit, because I didn™t 
know if it was an internal thing with the IBEW, we have in-
ternal ways of taking care of things, or it went beyond that to 
the NLRB, or to civil lawsuit or something else, so I really 
don™t know if it was a lawsuit at this time.ﬂ 
 Regnier, again after a leading question on direct examination, testi-
fied as follows: 
 Q. [In] connection with his mentioning this legal pro-
ceeding, did Mr. Ruiz say anything about his boss? 
A. I can™t honestly say that 
I recall that, I™m sorry to 
say. 
Q. Do you recall 
whether he said that his boss would 
skin him if he allowed Mr. Sweeting to stay on the job? 
A. Ruiz said that.  He said that to me, Mr. Ruiz said 
those words to me on the phone call. 
 On cross-examination Regnier testified: 
 Q. And do you recall Mr. 
RuizŠdo you recall asking 
Mr. Ruiz for more explanation as to why he wouldn™t al-
low Mr. Sweeting on the job site? 
                                                          
                                                           
3 The phrase ﬁto turn aroundﬂ a job applicant was used in this pro-
ceeding to denote the supervisor dete
rmined not to hire the job appli-
cant. A. Only at the beginning of the conversation when he 
said that he™s turned around. 
Q. And do you recall Mr. Ruiz telling you, saying 
something like, look, Paul, I don™t really have to give you 
a reason why I™m turning him around? 
A. Yes, he did. 
Q. And do you recall that y
our response to that was, 
look, I™m trying to resolve 
his, off the record, tell me 
more? 
A. Yes. 
Q. And do you recall Mr. Ruiz explaining that at a 
prior time he had problems with Mr. Sweeting on the job 

site? 
A. Personal problems, a pe
rsonal thing, litigation. 
Q. Well, do you recall him saying he had personal 
problems and your responding that
, well, that™s in the past, 
this is the present, can™t you put that behind you, you 
know, things may have changed? 
A. In a different place, different time and things 
change. 
Q. Okay.  And do you recall Mr. Ruiz then saying the 
problems that I had with Mr. Sweeting weren™t the kinds 
of problems that would change
, and in fact it was deter-
mined that my reasons for makingŠfor determining he 
was ineligible for rehire then were upheld, that this wasn™t 
just an off the wall decision? 
A. He said that he was the victor and Mr. Sweeting lost 
whatever this legal thing was.  
 Sweeting claimed Ruiz told Regnier: 
 I™m going to turn him around, he caused a lot of prob-
lems for this company, there was a big lawsuit, and I do 

not want him on this job, my boss would chew me out if I 
let him stay here.
4  I do not credit Sweeting™s testimony except where it is credi-
bly corroborated or constitutes a 
statement against his interests 
based on his demeanor. He did not appear forthright and can-
did. Moreover, on occasion he engaged in hyperbole and was 

not responsive to questions on cross-examination.5  He ap-
 4 Regnier testified Ruiz claimed hi
s bosses would ﬁskin him if he al-
lowed Mr. Sweeting to stay on the job?ﬂ This testimony was elicited 
through a leading question. The comment may well have regarded 
Respondent™s consistent policy concerning turning around all appli-

cants whose names appear on the ﬁnot eligible for rehire list,ﬂ rather 
than any discriminatory motive. 
5 For example, when asked if he 
felt humiliated and degraded about 
the assignment in 1996 to help an 
apprentice unload fixtures from a 
trailer, he replied:  
Q. Well, this helps refresh y
our recollection, Mr. Sweeting, 
doesn™t it, that during those eight
 days you were working at 
Sasco, you felt humiliated and degraded by the fact that there was 
an apprentice that you had to work with? 
A. No. Q. Well, isn™t that what you say in your letter? 
A. No, it™s not. This was one particular job assignment, the 
procedure is that the journeyman is laid out and the apprentice 
works with the journeyman. In this
 particular incident the appren-
tice was laid out and I, the journeyman, was supposed to work 
with the apprentice.  That is completely against union policy. 
Q. And in page two of your letter, you™re referring to, when 
you talk about the foreman, you™re referring to Mike Ruiz, aren™t 

you, the first paragraph on page two? 
A. Yes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 64peared uncooperative during cross-examination.  For example, 
when asked what he was referring 
to in the last paragraph of his 
letter, he replied, ﬁIt seems self-explanatory to me.ﬂ  Sweeting 

also volunteered information.    
There is no claim Ruiz indi
cated his bosses displeasure would be based on Sweeting™s having filed a grievance or 
charge with the Board. When Regnier talked with Baker right 

after talking with Sweeting and Ruiz, there was no mention of a 
lawsuit or grievance.  Regnie
r was unsure of whether Baker 
agreed Respondent had a 1-year policy concerning the ﬁnot 

eligible for rehire list.ﬂ  The record evidence clearly demon-
strates Respondent did not have such a policy.  Some individu-
als on the current ﬁnot eligible fo
r rehire listﬂ have been on it 
since 1996, others since 1997. 
Ruiz testified Regnier initially brought up the subject of the 
prior legal action. According to Ruiz, during the telephone call: 
 Just basically we went over th
e same issues, why are you not 
hiring him, is there any reason, could we kind of go off the re-
cord and can you tell me why.  And I just told him basically 
the same thing, I™ve had previous dealings with Joe, I had a lot 
of problems with him on another job.  And we talked about a 
couple other issues and I sa
id, you know, basically the guy 
had filed a grievance against us once, and had failed on that 

one, and I knew that at least the 
first time I had gotten rid of 
him, or laid him off, I was right.  And so I figured I had the 
right, at that point, to still turn him around and it wasn™t a 
problem.  
Q. When you sayŠdid Mr. Regnier say anything in re-
sponse to that? 
A. He said basically, you know, you cannot turn a per-
son around for any kind of lawsuits or grievances, or any-
thing to that effect, and I said, I know that, I know I can™t 
do that, that™s not the reason I™m turning him around, I just 
don™t want him on the job because I™ve dealt with him be-
fore. Q. Did you have any other conversation, any other 
words spoken between you and Mr. Regnier then in the 
second phone conversation? 
A. We just basically went ov
er the same thing, we re-
hashed just like I talked about.  I said I didn™t really want 
to hire him again.  After he explained to me I couldn™t not 
[sic] hire him because of the lawsuit, I told him I knew 
that.  We had maybe a couple of words, I can™t remember 
exactly what they were, and then he just hung up and that 
was the last I heard from him. 
 Ruiz was unclear whether he first called the office before in-forming Sweeting he would be tu
rned around.  Two statements 
he gave, including an affidavit, 
were contradictory.  I do not 
find this contradiction discredits
 all of Ruiz™ testimony. Ruiz 
consistently related the reasons
 for his dissatisfaction with 
Sweeting™s work prior as well as
 subsequent to Sweeting filing 
the grievance and charge.  Based on Ruiz™ demeanor and the 
                                                                                            
 Q. And you™re referring to an incident where Mr. Ruiz asked 
you to work with this apprentice 
in getting the job done, isn™t that 
right? 
A. Working with an apprentice, yes. 
Q. Okay. And don™t you state, ﬁHeﬂ meaning Mr. Ruiz, told 
me the apprentice knows what to do, just go over and help him 
out,ﬂ and don™t you state, ﬁNot on
ly was this humiliating but very 
degrading.ﬂ  You state that, didn™t you? 
A. In the letter, yes. 
corroborating testimony of Ba
ker, who appeared open and 
forthright, I conclude Ruiz™ te
stimony concerning his disaffec-
tion with Sweeting as an employee was based on Sweeting™s 
actions at the Bl
oomingdale™s job in 1996 is credible. Ruiz was 
essentially a truthful witness, 
appearing to pay close attention 
to the questions he was asked on both direct and cross-
examination and readily answered the questions. 
Sweeting, acting upon Regnier™s
 advice, called Ruiz and 
asked him ﬁto allow bygones be bygones, I apologized to him 
for anything that might have happened in the past, and I ex-
plained to him that I needed a job and can we justŠI™m willing 
to do whatever it takes to work this out.ﬂ According to Sweet-
ing, Ruiz, in his reply ﬁwas adamant and said no, I do not want 
you on this job.  He said, I remember when you were in my 
face and I just do not want you on this job.ﬂ  
Sweeting was referred to the sa
me Menlo Park job in Febru-ary and was again turned around by Ruiz. According to Sweet-
ing, Ruiz was shown the dispatch slip and instructed a foreman 
named Eric to turn Sweeting around. When another electrician 
asked Eric why, Ruiz informed 
Eric not to say anything. Sweet-
ing has not received any other referrals to Respondent since 

February. These two occasions were the only times Sweeting 
has been turned around. 
Analysis and Conclusions 
Respondent denies any wrongdoing, arguing Sweeting was 
listed on the ﬁnot eligible for rehire listﬂ prior to filing a griev-

ance or charge and his listing renders him ineligible for hire. 
The General Counsel argues Section 8(a)(4) of the Act is to be 
broadly construed. Citing 
NLRB v. Scrivener, 405 U.S. 117, 
121Œ122 (1972).  That Sweeting™s discharge in 1996 was valid 

does not alter Respondent™s culpability if it is found the refusal 
to hire him in 1997 was motivated in part, because he filed a 
grievance and charge concerning the 1996 termination. Citing 
NLRB v. Whitfield Pickle Co.
, 151 NLRB 430 (1965), enfd. in 
part 374 F.2d 576, 582Œ583 (5th Cir. 1967); NLRB v. Robbins Tire & Rubber Co.
, 437 U.S. 214, 239Œ241 (1978); United 
Technologies Corp. v. NLRB, 777 F.2d 90 (2d Cir. 1985); 
Ac-
cent Moving & Storage, 
 305 NLRB 203, 209Œ210 (1991).  
That the grievance and charge were not found to be meritori-

ous, does not alter the culpability of an employer who refuses 
to hire a job applicant becau
se they filed a charge.  
Accent Mov-
ing & Storage
, supra. The General Counsel also avers the liberal construction of 
Section 8(a)(4) requires I find Ruiz™ mention of a prior confir-

mation of the 1996 decision to terminate Sweeting establishes a 
prima facie case and Respondent 
has not demonstrated the 1996 
factors were relied on as the predicates for the turnaround.  As a 
remedy, the General Counsel seeks expungement of all refer-
ences to the turnarounds from Sweeting™s record, appropriate 
backpay and benefits, and rem
oval of Sweeting™s name from 
the ﬁnot eligible for rehire list.ﬂ  Citing 
Virginia Electric Power 
Co. v. NLRB, 319 U.S. 533, 540 (1943); 
Postal Service
, 314 NLRB 227 (1994); and 
Cirker™s Moving & Storage Co., 
313 NLRB 1318 fn. 3 (1994). 
In determining if a violation of
 Section 8(a)(4) of the Act oc-
curred the Board uses the causation test delineated in 
Wright Line, 
251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1998), cert. denied 455 U.S. 989 (1982).  To ascertain whether 

discrimination occurred, the ques
tion in this case is the Re-spondent™s motive for taking the 
adverse action.  Motive is a 
factual question usually resolv
ed through inferences drawn 
 SASCO VALLEY ELECTRIC  65from circumstantial evidence.  In 
NLRB v. Transportation 
Management Corp.
, 462 U.S. 393, 397, 401Œ403 (1983), the 
Supreme Court approved the test for unlawful motivation stated 
in Wright Line, supra.  Under Wright Line, a violation of the Act is established by a show
ing the Respondent™s opposition to 
protected activity was a motivati
ng factor in the Respondent™s 
decision to take adverse action 
against an employee, unless the 
employer is able to demonstrate, as an affirmative defense, that 
it would have taken the same action even in the absence of the 
protected activity.  
If the Respondent™s proffered reason for a discharge or other 
adverse action is shown to be a 
mere pretext to disguise dis-
crimination, the inquiry ends, for at that point, it is clear the 

only motive for the Respondent™s action was an unlawful one. 
See 
Wright Line, supra.  The Board™s approach to Section 
8(a)(4) of the Act generally has been a liberal one in order to 

fully effectuate the Section™s 
remedial purposes and, includes 
within its protections 
job applicants, the Section bars discrimi-
natory conduct.  
General Services, Inc.,
 229 NLRB 940 (1977). 
I find the General Counsel has fa
iled to demonstrate such a 
discriminatory motive in this case.  There were no false reasons 
advanced. Ruiz and Baker related 
the prior conduct that led to 
Sweeting being placed on the ﬁnot eligible for rehire listﬂ prior 
to his filing the grievance and charge. His retention on the list 
was not shown to be unusual or predicated on his filing the 
grievance and charge. There is no evidence Respondent hired 
any applicants whose names appear
ed on its ﬁnot eligible for 
rehire listﬂ or otherwise trea
ted Sweeting disparately. Twice 
Regnier recalled Ruiz explained his action as predicated on his 
past work experience with Sweeting. During cross-exam-
ination, Regnier admitted Ruiz informing him the type of work 
problems he had with Sweeting would not change over time 
and further testified: 
 Q. Okay.  And do you recall Mr. Ruiz then saying the 
problems that I had with Mr. Sweeting weren™t the kinds 

of problems that would change
, and in fact it was deter-
mined that my reasons for makingŠfor determining he 
was ineligible for rehire then were upheld, that this wasn™t 
just an off the wall decision? 
A. He said that he was the victor and Mr. Sweeting lost 
whatever this legal thing was.  
 Regnier™s testimony indicates Ruiz mentioned the disposi-
tion of the grievance and/or charge as an affirmation of his 

decision to terminate Sweeting a
nd place his name on the ﬁnot 
eligible for rehire list,ﬂ and not as the reason for his decision to 
not hire Sweeting in 1998.  Moreover, there is no evidence Ruiz 
could have hired Sweeting inas
much as his name was on the ﬁnot eligible for rehire list.ﬂ  The unrefuted testimony of Baker, 

whom I have found to be a cred
ible witness based on his de-
meanor, is that a foreman or supe
rintendent cannot hire anyone 
who is on the list.  Sweeting 
was not shown to have been 
treated disparately from any other individual on the list. Thus, 

there is no evidence Sweeting possessed a chance of being 
employed by Respondent regardle
ss of who was assigned as the 
foreman or supervisor running the job.  
There is also no evidence Sweeting possessed a chance of 
being hired by Respondent had he
 not filed the grievance and 
charge. There is no evidence Sweeting™s name was retained on 

the ﬁnot eligible for rehire listﬂ because he filed the grievance 
and charge. Assuming Ruiz held
 animosity against Sweeting 
because he filed the grievance and charge, there is no evidence 
Ruiz had any input into the retention of Sweeting™s name on the 
list. Baker™s litany of
 reasons for keeping Sweeting on the list 
does not include or infer Sweeting™s subsequent actions of filing 

a grievance and charge were considered at the annual meetings to 
determine who should remain on the ﬁ
not eligible for rehire list.ﬂ  
There is no claim Baker™s r
easons for placing and retaining 
Sweeting on the list were based on unlawful motivation.  
Moreover, there was no evidence that clearly established 
Ruiz knew what Sweeting filed to
 test the 1996 decision to 
terminate his employment and pl
ace him on the ﬁnot eligible 
for rehire list.ﬂ  Assuming Ruiz could have hired Sweeting 
despite his placement on the list, the initial and consistent rea-
sons given by Ruiz and Baker for turning Sweeting around was 
he did not want to work with an individual he considered a 
trouble maker based on Sweeting™s poor job performance and 
attitude in 1996 while working at the Bloomingdale™s job.  The 
validity of these reasons was ne
ver convincingly refuted. That 
Sweeting previously worked for Respondent is not demonstra-
tive he was a satisfactory employee in 1996.  The record does 
not establish how long before the 1996 events Sweeting worked 
for Respondent, where and under 
what circumstances. Perhaps 
Sweeting has preferences in the 
working conditions he is sub-
jected to on the job and these ot
her instances did not test these 
limits. As Baker noted, that Sweeting worked satisfactorily 
three times before the Bloomingda
le™s job was what he would 
expect of any employee. 
Under these circumstances, I 
find Ruiz mentioning Sweet-
ing™s attempts to question his 1996 termination and placement 
on the ﬁnot eligible for rehire lis
tﬂ does not establish, a fortiori, 
a violation of Section 8(a)(4) and (1) of the Act.  There is credi-
ble evidence by Ruiz the filing of the grievance and charge 
were initially raised as corroboration of the correctness of Re-
spondent™s decision to terminat
e Sweeting and place his name 
on the ﬁnot eligible for rehire 
list,ﬂ to Regnier who inquired 
whether these filings were the basis for turning around Sweet-
ing. Ruiz replied he knew these 
actions could not form the basis 
for his action, that it was his previous work experience with 
Sweeting that was the predicate 
for his decision not to hire 
Sweeting.  For the previously discussed reasons, I find Ruiz™ 
testimony on this point to be credible. 
Regardless of what Ruiz said, the uncontroverted evidence 
established Sweeting could not have been hired by Ruiz or any 
other supervisor while his name 
remained on the ﬁnot eligible 
for rehire list.ﬂ  Thus, even if I had found Ruiz™ reason for not 
hiring Sweeting was motivated by animus caused by Sweeting 
filing the grievance and/or charge, I find Respondent estab-
lished the same action would have 
taken place in the absence of 
Sweeting™s protected conduct. There is no showing of a lack of 

good faith by Baker. Respondent gave credible and unrefuted 
evidence no supervisor could ha
ve hired Sweeting because his 
name was on the ﬁnot eligible for rehire list.ﬂ I also find Re-
spondent convincingly establishe
d Sweeting™s name was placed 
on the list for good cause and there is no credible evidence his 

name was retained on the list for proscribed reasons. Sweeting 
was not hired because of the objectionable behaviors he en-
gaged in during the Bloomingdale
™s job. Respondent had suffi-
cient lawful reasons not to hire Sweeting. 
I therefore conclude Respondent has not violated Section 
8(a)(4) of the Act and the complaint should be dismissed. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 66CONCLUSIONS OF 
LAW 1. The Respondent, Sasco Elec
tric, d/b/a Sasco Valley Elec-
tric, is an employer engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The Respondent has not engaged in the unfair labor prac-
tices alleged in the compliant. 
ORDER6 The complaint is dismissed in its entirety. 
                                                          
 6 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
  